In the United States Court of Federal Claims
                                OFFICE OF SPECIAL MASTERS
                                           No. 11-579V
                                    Filed: December 16, 2015
                                        Not for Publication


*************************************
MARISSA SCHWARTZ,                   *
                                    *
            Petitioner,             *
                                    *                  Attorneys’ fees and costs decision based on
                                    *                  stipulation of fact
      v.                            *
                                    *
SECRETARY OF HEALTH                 *
AND HUMAN SERVICES,                 *
                                    *
            Respondent.             *
                                    *
*************************************

Anne Carrión Toale, Sarasota, FL for petitioner.
Ann D. Martin, Washington, DC, for respondent.

MILLMAN, Special Master


                DECISION AWARDING ATTORNEYS’ FEES AND COSTS 1

       On December 15, 2015, the parties filed a stipulation of fact in which they agreed on an
appropriate amount for attorneys’ fees and costs in this case.

        In accordance with the General Order #9 requirement, petitioner asserts that she did not
incur any costs in pursuit of her petition. Petitioner submitted a draft application for attorneys’

1
  Because this unpublished decision contains a reasoned explanation for the special master’s action in this
case, the special master intends to post this unpublished decision on the United States Court of Federal
Claims’s website, in accordance with the E-Government Act of 2002, Pub. L. No. 107-347, 116 Stat.
2899, 2913 (Dec. 17, 2002). Vaccine Rule 18(b) states that all decisions of the special masters will be
made available to the public unless they contain trade secrets or commercial or financial information that
is privileged and confidential, or medical or similar information whose disclosure would constitute a
clearly unwarranted invasion of privacy. When such a decision is filed, petitioner has 14 days to identify
and move to redact such information prior to the document=s disclosure. If the special master, upon
review, agrees that the identified material fits within the banned categories listed above, the special
master shall redact such material from public access.
fees and costs to respondent. During informal discussions, respondent raised objections to
certain items in petitioner’s application. Based on these objections, petitioner amends her
application for attorneys’ fees and costs to $82,244.39. Respondent does not object to this
amount. The undersigned finds this amount to be reasonable. Accordingly, the court awards:

        a.        $51,088.11, representing reimbursement for attorneys’ fees and costs for her
                  attorney, Anne Carrión Toale. The award shall be in the form of a check
                  payable jointly to petitioner and Maglio Christopher and Toale, P.A., in the
                  amount of $51,088.11; and

        b.        $31,156.28, representing reimbursement for attorneys’ fees and costs for her
                  former attorney, David W. Berglund. The award shall be in the form of a
                  check payable jointly to petitioner and Berglund & Johnson in the amount of
                  $31,156.28.

       In the absence of a motion for review filed pursuant to RCFC Appendix B, the clerk of
the court is directed to enter judgment herewith. 2


IT IS SO ORDERED.


Dated: December 16, 2015                                                  s/ Laura D. Millman
                                                                             Laura D. Millman
                                                                              Special Master




2
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by each party, either separately or
jointly, filing a notice renouncing the right to seek review.
                                                    2